UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4386


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

UNDER SEAL,

                 Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:09-cr-00058-JPB-DJJ-1)


Submitted:    February 10, 2011            Decided:   February 16, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Kirk H. Bottner, BOTTNER AND SKILLMAN, ATTORNEYS AT LAW, Charles
Town, West Virginia, for Appellant.    William J. Ihlenfeld, II,
United States Attorney, Thomas O. Mucklow, Assistant United
States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Appellant pled guilty pursuant to a plea agreement to

possession with intent to distribute heroin, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(C) (2006), and was sentenced to

130   months     in   prison.           Counsel       has      filed    a       timely    appeal,

pursuant to Anders v. California, 386 U.S. 738 (1967).                                     In the

Anders    brief,      counsel      states       that     there        are       no    meritorious

grounds    for     appeal,        but    explains        that        Appellant         wishes    to

challenge his sentence.                 Appellant filed a pro se supplemental

brief, also raising several issues pertaining to his sentence.

The   Government      has    filed       a    responsive        brief,          asserting       that

Appellant’s      challenges         are       barred      by     his       plea       agreement’s

appellate waiver.

            Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Appellant

knowingly      and    voluntarily            waived      his     right      to        appeal    his

sentence on any ground whatsoever, including the manner in which

the   sentence       was   determined,         so     long      as    it    was       within    the

statutory maximum.           Because neither counsel nor Appellant raise

any   issues       outside        the     waiver’s          scope,         we        enforce     the

agreement’s      terms      and    dismiss         the   appeal        as       to    Appellant’s

sentence.         Since      the        appellate        waiver        pertains          only    to

Appellant’s sentence, however, we have reviewed his conviction

pursuant to our obligations under Anders.                              Having done so, we

                                               2
find no meritorious issues for appeal.                  Accordingly, although we

dismiss this appeal to the extent it seeks review of Appellant’s

sentence, we affirm as to Appellant’s conviction.

           This court requires that counsel inform Appellant, in

writing,   of    his   right     to    petition    the    Supreme    Court   of   the

United States for further review.               If Appellant requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                Counsel’s motion must state

that a copy thereof was served on Appellant.                      We dispense with

oral   argument     because      the    facts     and    legal    contentions     are

adequately      presented   in    the    materials       before     the   court   and

argument would not aid in the decisional process.



                                                                 DISMISSED IN PART;
                                                                   AFFIRMED IN PART




                                          3